DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 8-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al. (JP 2000264225 A), hereinafter Asano.
Regarding claim 1, Asano discloses (Fig. 1-5) a steering support (Title) configured to be mounted on a vehicle to extend in a vehicle-width direction (Fig. 1) and configured to support a steering column 1 of the vehicle (Fig. 1-2) from above, the steering support comprising:
a body portion 9 formed by joining plate materials 901, 902 having specified shapes (Fig. 2), the body portion 9 having an internal space extending in the vehicle-width direction between the plate materials 901, 902 (Fig. 1-2 & 4; Para. [0016]);
a first fastening portion 13, 18 provided in the body portion 9 to form a first steering fastening portion 13, 18 (Fig. 2 & 4), the first steering fastening portion 13, 18 contacting the internal space (Fig. 2 & 4), and being configured to fasten the body portion 9 and the steering column 1 (Fig. 2 & 4; Para. [0018]); and
a second fastening portion 20, 21, 22 provided in the body portion 9 to form a miscellaneous member fastening portion 20, 21, 22 (Fig. 1 & 2; fastens to vehicle body 4, which is in turn fastened to vehicle pillars 6), the miscellaneous member fastening portion 20, 21, 22 contacting the internal space (Fig. 2), and being configured to fasten the body portion 9 and a miscellaneous member 6 of the vehicle (Fig. 1 & 2; Para. [0019]),
at least a part of the first steering fastening portion 13, 18 and at least a part of the miscellaneous member fastening portion 20, 21, 22 being located on a substantially straight line that passes through the internal space (Fig. 2; straight line between members 20 and 18, for example, passes through internal space),
the body portion 9 being formed by joining members 901, 902 including a lower body member 902 and an upper body member 901,
the lower body member 902 being located on a lower side of the internal space (Fig. 2),
the upper body member 901 facing the lower body member 902 across the internal space (Fig. 2),
the first steering fastening portion 13, 18 being configured to fasten the body portion 9 and the steering column 1 by at least one penetration member 13, 18 that penetrates the lower body member 902, the upper body member 901, and the internal space (Fig. 2 & 4), and
the at least one penetration member 13, 18 having a leading end projecting downward from the lower body member 902 and being configured to be inserted into the steering column 1 (Fig. 4; lower end of members 13, 18 projects downwards from member 902 and penetrate steering column 1).

Regarding claim 4, Asano, further discloses that the miscellaneous member 6 is a pillar 6 of the vehicle (Fig. 1).

Regarding claim 5, Asano, under a different interpretation in which the miscellaneous member is cross-bar member 5 and the miscellaneous member fastening portion is the internal space seen in Fig. 2 in which member 5 is mounted, further discloses that the miscellaneous member 5 is a steering member 5 mounted on the vehicle to extend in the vehicle-width direction (Fig. 1-2).

Regarding claim 8, Asano further discloses that the body portion 9 further comprises a bottom surface portion 902 located on a lower side of the internal space (Fig. 2) and expanding along a reference bottom surface RBS that is a virtual plane (Marked up Fig. 2, below),
two virtual planes intersecting on an upper side of the bottom surface portion 902 are a reference front surface RFS and a reference rear surface RRS (Marked up Fig. 2),
the reference bottom surface RBS, the reference front surface RFS, and the reference rear surface RRS form a triangular section orthogonal to the vehicle-width direction (Marked up Fig. 2), and
the body portion 9 has a front surface portion expanding along the reference front surface RFS (Marked up Fig. 2; portion near where fastener 20, 22 penetrates top member 901), and a rear surface portion expanding along the reference rear surface RRS (Marked up Fig. 2; portion on upper right side of cross-bar member 5).

    PNG
    media_image1.png
    544
    665
    media_image1.png
    Greyscale

Marked up Fig. 2

Regarding claim 9, Asano further discloses that a portion of the body portion 9 located substantially in the center in the vehicle-width direction is a body central portion BCP (Marked up Fig. 3, below),
the steering support further comprises a projecting portion provided in the body central portion BCP to project to a front side of the vehicle (Marked up Fig. 3),
the projecting portion has a second steering fastening portion 16, 18 configured to be fastened to the steering column 1 (Fig. 2), and
an end on the front side in the body central portion BCP is located closer to the front side than the second steering fastening portion 16, 18 (Fig. 2; leftmost side of BCP is located to the left, or in front, of fastener 16, 18).

    PNG
    media_image2.png
    538
    506
    media_image2.png
    Greyscale

Marked up Fig. 3

Regarding claim 10, Asano further discloses that a portion of the body portion 9 located substantially in the center in the vehicle-width direction is a body central portion BCP (Marked up Fig. 3),
the steering support further comprises a projecting portion provided in the body central portion BCP to project to a front side of the vehicle (Marked up Fig. 3),
the projecting portion has a second steering fastening portion 16, 18 configured to be fastened to the steering column 1 (Fig. 2), and
under a different interpretation than claim 1 in which the at least one penetration member can be fastening member 16, the projecting portion is joined to the body portion 9 by the at least one penetration member 16 (Fig. 2).

Regarding claims 11 and 12, Asano further discloses that the body portion 9 comprises a body central portion BCP, a body left portion BLP, and a body right portion BRP aligned in the vehicle-width direction (Marked up Fig. 3),
the body central portion BCP is located substantially in the center in the vehicle-width direction between the body left portion BLP and the body right portion BRP (Marked up Fig. 3), and
each of the body left portion BLP and the body right portion BRP has a shape in which a length thereof in the front-rear direction orthogonal to the vehicle-width direction becomes larger towards the body central portion BCP (Marked up Fig. 3; slanted surfaces result in the front-rear dimension of the BLP and BRP becoming larger towards the BCP).

Regarding claim 13-15, Asano further discloses that the upper body member 901 comprises a rear surface portion RSP and a rear upper surface portion RUSP (Second Marked up Fig. 2, below),
the rear upper surface portion RUSP is flat and located in a rear portion of the upper body member 901 (Second Marked up Fig. 2),
the rear surface portion RSP is flat and projects upward from a front side rim of the rear upper surface portion RUSP (Second Marked up Fig. 2), and
the at least one penetration member 13, 18 penetrates the rear upper surface portion (Second Marked up Fig. 2; Fig. 4).

    PNG
    media_image3.png
    553
    659
    media_image3.png
    Greyscale

Second Marked up Fig. 2

Regarding claims 16-18, Asano, under a different interpretation in which the at least one penetration member is fastening member 16, further discloses that the projecting portion comprises an upper projecting portion 901 and a lower projecting portion 902 facing each other in an up-down direction (Fig. 1-3), and
the at least one penetration member 16 penetrates the upper projecting portion 901 to thereby join the projecting portion and the body portion 9 (Fig. 2 & 4c).

Regarding claims 19-22, Asano further discloses that the miscellaneous member 6 is a pillar 6 of the vehicle (Fig. 1-2) and is fastened to a first end of the body portion 9 in the vehicle-width direction (Fig. 1; fastened in center of body portion 9), and
a second end of the body portion 9 in the vehicle-width direction is fastened to a steering member 5 mounted on the vehicle to extend in the vehicle width direction (Fig. 1-2; both left and right ends of body portion 9 are fastened to member 5, which extends in vehicle-width direction as seen in Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Kuriya et al. (JP 2001270467 A), hereinafter Kuriya.
Regarding claim 6, Asano does not disclose a third fastening portion provided in the body portion to form a floor brace fastening portion, the floor brace fastening portion contacting the internal space, and being configured to fasten the body portion and a floor brace, wherein the floor brace is an elongated member projecting from a portion of a body of the vehicle located below the steering support, and at least a part of the first steering fastening portion and at least a part of the floor brace fastening portion are located on a substantially straight line that passes through the internal space.
Kariya teaches a third fastening portion 4 (lower portion of member 4 provided at and below pipe 5 in vertical direction of vehicle) provided in a body portion 2, 3, 4 (Fig. 1) to form a floor brace fastening portion 4 (Fig. 1 & 6; Para. [0035]; support portion 44 is a fastening portion), the floor brace fastening portion 4 contacting an internal space in the body portion 2, 3, 4 (Fig. 1 & 2d show that the lower half of member 4 contacts the internal space between 2, 3 and 4, namely near the pipe 5), and being configured to fasten the body portion 2, 3, 4 and a floor brace 6 (Fig. 1 & 6; Para. [0035]), wherein
the floor brace 6 is an elongated member projecting from a portion of a body of the vehicle located below the steering support (Fig. 1 & 6; Para. [0033] & [0035]), and
at least a part of a first steering fastening portion 38 and at least a part of the floor brace fastening portion 4 are located on a substantially straight line that passes through the internal space (Fig. 1, 2 & 6 show that a line connecting the portion of the lower portion of member 4 nearest the pipe 5 and the first steering fastening portion 38 passes through space between body members 2, 3 and 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Asano by including a floor brace fastening portion as disclosed by Kariya because fastening the body portion to the floor brace increases the rigidity and strength of the system and reduces the vibration levels (Para. [0041] of Kariya).

Regarding claim 7, Asano, modified as above, further discloses that the third fastening portion 4 is provided in the lower body member (3, 4 (third fastening portion is lower half of member 4, which is part of lower body member 3, 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Asano by having the third fastening portion on the lower body member as disclosed by Kariya because fastening the body portion to the floor brace in this manner increases the rigidity and strength of the system and reduces the vibration levels (Para. [0041] of Kariya).


Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 USC 102(a)(1) and/or 102(a)(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614